IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                               January 6, 2010
                                No. 08-41347
                                                          Charles R. Fulbruge III
                                                                  Clerk




JOHN ADI,

                                         Petitioner-Appellant,

versus

WILLIE GREASON, JR., Chief Deputy Marshal of
the United States Marshals Service for the Southern District of Texas;
CHIEF DEPUTY MARSHAL;
GILES W. DALBY CORRECTIONAL FACILITY;
LACY, Warden CCA/Liberty County Jail;
J. RASBEARY, Warden; SOUTHERN DISTRICT OF TEXAS;
RONALD G. THOMPSON, Regional Director;
UNITED STATES BUREAU OF PRISONS, South Central Region;
UNITED STATES MARSHALS SERVICE,

                                         Respondents-Appellees.




                Appeal from the United States District Court
                     for the Eastern District of Texas
                              No. 1:05-CV-798
                                       No. 08-41347

Before JONES, Chief Judge, SMITH and ELROD, Circuit Judges.
PER CURIAM:*


       John Adi, federal prisoner # 24680-079, appeals the denial and dismissal
of his 28 U.S.C. § 2241 petition for writ of habeas corpus. He claims that the de-
lay between his sentencing and imprisonment violated his constitutional rights.
Adi was released from federal prison on September 20, 2008, and his parole ex-
pired in September 2009; the issues he raises on appeal have thus been rendered
moot by the completion of his term. See Bailey v. Southerland, 821 F.2d 277, 278
(5th Cir. 1987).
       Accordingly, the appeal is DISMISSED as moot.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2